COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00685-CR
Style:                    Kanavius Dorsey v. The State of Texas
Date motion filed*:       January 8, 2015
Type of motion:           Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   November 3, 2014
       Number of extensions granted:            1         Current Due date: January 5, 2015
       Date Requested:                      February 18, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 18, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On November 4, 2014, the Clerk of this Court granted appellant’s first extension, but
          warned counsel that no further extensions would be granted absent extraordinary
          circumstances. Because appellant’s counsel states that he has been co-counsel on a
          death penalty case with a January 28, 2015 execution date and has been preparing for a
          January 14, 2015 writ hearing in another case, his second extension is granted, but no
          further extensions will be granted. Accordingly, if appellant’s brief is not filed by
          February 18, 2015, the Court may abate for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: January 22, 2015
November 7, 2008 Revision